                       Case 2:20-cr-00018-WSS Document 20 Filed 01/30/20 Page 1 of 3
AO 199A (Rev. 12/1 I) Order Setting Conditions of Release                                                 Page I of   3   Pages



                                        UNITED STATES DISTRJCT COURT
                                                                  for the
                                                       WESTERN   District of         PA


                    United States of America                          )
                                   V.                                 )
                                                                      )
                                                                      )
                                                                               Case No.      6}0- \   e
                               Defendant                    '         )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(I)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant mu st cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                          Place




       on
                                                                     Date and Time


       If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                               Case 2:20-cr-00018-WSS Document 20 Filed 01/30/20 Page 2 of 3
AO 199B (Rev. 12/1 1) Add itional Conditions of Release                                                                                Page 2 of 3 Pages
                                                      ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(D )    (6)   The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organization)
              City and state __________________________                                                   Tel. No. _ _ _ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immed iately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                            Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                       Custodian                                    Date
(D )    (7)       The defendant must:
       (D )       (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES OFFICER
                      telephone number         _______ , no later than
       (D )       (b) continue or actively seek employment.
       (D )       (c) continue or start an education program.
              )   (d) surrender any passport to:       _P_RE
                                                           _ T_R_I_A_L_S_E_R_V
                                                                             _I_C_E_S_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _
              )   (e) not obtain a passport or other international travel document.
              )   (f) abide by the following restrictions on personal association, residence, or travel:   DO NOT DEPART THE WESTERN DISTRICT
                      OF PENNSYLVANIA
       (~     )   (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                      including:

       (D )       (h) get med ical or psychiatric treatment:

       (D )       (i) return to custody each
                                               -----
                                                               at
                                                                    ----
                                                                             o'clock after being released at
                                                                                                               -----
                                                                                                                            o'clock for employment, schooling,
                        or the following purposes:

       (D )       U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                        necessary.
       ( D ) (k)        not possess a firearm, destructive device, or other weapon.
       ( D ) (1)        not use alcohol ( D ) at all ( D ) excessively.
       ( D ) (m)        not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                        medical practitioner.
       (D )       (n)   submit to testing for a prohi bited substance if required by the pretrial serv ices office or supervising officer. Testing may be used with
                        random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                        prohi bited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                        accuracy of prohibited substance screening or testing.
       (D )       (o)   participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                        supervising officer.
       (D )       (p)   partic ipate in one of the fo llowing location restriction programs and comp ly with its req uirements as directed.
                        ( D) (i) Curfew. You are restricted to your residence every day ( D ) from _ _ _ _ _ to _ _ _ _ , or ( D ) as
                                      directed by the pretrial services office or superv ising officer; or
                        ( D) (ii) Home Detention. You are restricted to your residence at all times except fo r employment; education; religious services;
                                     medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                     activ ities approved in advance by the pretrial services office or supervising officer; or
                        ( D ) (ii i) Home In ca rceration . You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                     court appearances or other act_iv ities specifically approved by the court.
       (D )       (q)   submit to location monitoring as directed by the pretrial serv ices office or superv ising officer and comply with all of the program
                        req uirements and instructions provided.
                        (0) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                               supervising officer.
       (D )       (r) report as soon as possib le, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                      an·ests, questioning, or traffic stops.
       (D )       (s) defendan t is to report as soon as possible to pretrial services any change in address, telephone number, or employment status
                         Case 2:20-cr-00018-WSS Document 20 Filed 01/30/20 Page 3 of 3
AO l 99C (Rev. 09/08) Advice of Penalties                                                                       Page - - '3'--_ of _ _ 3_ _ Pages


        ...                                   ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS :

       Vio lating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both .
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim , or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim , juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fai l to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for fail ing to appear or surrender and additiona l punishment may be imposed. If you are convicted of:
       (I) an offense puni shable by death , life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may resu lt in the forfeiture of any bond posted.

                                                       Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                           PITTSBURGH PA
                                                                                              City and State



                                                    Directions to the United States Marshal

(Vi ) The defendant is ORDERED released after processing.
('L}) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
      defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
              p;\: jb:•          apprnpriate at the
                                               j,dge       time and   plac~                                               /"'
Date:
               \\                                                         -~                               :f?
                                                                           Patricia L Dodge, United States Magistrate Judge
                                                                                           Printed name and title




                       DlSTRJBUTlON:        COURT    DEFENDANT        PRETRIAL SERVICE .   U.S . ATTORNEY           U.S. MARSHAL
